Citation Nr: 1224527	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  11-04 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel

INTRODUCTION

The Veteran served on active service from July 1957 to November 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veteran's Affairs (VA) Pension Management Center in St. Paul, Minnesota.  

The Veteran testified before the undersigned Acting Veterans Law Judge during a hearing at the RO in May 2012.  A transcript of the hearing has been associated with the claims file.  

Following the RO's most recent adjudication of the case in a February 2012 supplemental statement of the case (SSOC), the Veteran submitted additional evidence in the form of medical records and a picture of his basic training unit during service.  He submitted this evidence without a waiver of initial RO consideration and adjudication.  A review of the file, however, shows that this evidence is not pertinent to the issue on appeal because the sole question in this case is whether the Veteran's service meets the basic criteria for eligibility for nonservice-connected pension benefits.  The additional evidence does not address that question.  Accordingly, a remand is not required to allow the RO the initial consideration of the additional evidence, and the Board can proceed with appellate review.  38 C.F.R. 20.1304; See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran did not serve in the active military, naval or air service during a period of war. 

CONCLUSION OF LAW

The criteria for nonservice-connected pension benefits have not been met. 38 U.S.C.A. §§ 101(12), 1501, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.6, 3.102, 3.159 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Nevertheless, in cases where the law, and not the evidence, is dispositive, the duty to notify and to assist is not applicable. Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.); VAOPGCPREC 2-2004.  In the present case, the sole question on appeal concerns whether the Veteran's military service meets the basic criteria for eligibility to nonservice-connected pension benefits as a matter of law.  No material facts are in dispute on this question.  Because the law and not the evidence is dispositive, the duty to notify and to assist does not apply to this appeal.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the appellant).

Law and Analysis

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2011).  The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, or air service " includes active duty; any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.

To establish basic eligibility for nonservice-connected VA pension benefits, a veteran must have served in the active military, naval or air service: for a period of 90 days or more during a period of war; during a period of war and be discharged or released from such service for a service-connected disability; for a period of 90 days or more and such period either began or ended during a period of war; or, for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war period. See 38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a) (2006). 

A veteran of any war means a veteran who served in the active military, naval or air service during a period of war as defined in 38 C.F.R. § 3.2 . Under 38 C.F.R. § 3.2(f), the Korean conflict was from June 27, 1950, through January 31, 1955, inclusive.  The Vietnam Era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam, or as the period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases.  The Persian Gulf War is defined as the period beginning on August 2, 1990 through the date to be prescribed by Presidential proclamation or law. 38 C.F.R. § 3.2(i). 

Only the official service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training.  Venturella v. Gober, 10 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  The service department's findings are binding and conclusive upon VA.  Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  If

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to nonservice-connected pension benefits.  His Veteran's DD Form 214 shows that he entered active service on July 12, 1957, and separated from service on November 21, 1960.  His DD Form 214 also shows that he had a Reserve obligation terminating on July 11, 1963. These facts are not in dispute.  In fact, the Veteran testified during his May 2012 hearing that he served on active duty for three years from 1957 to 1960 and had subsequent service on the Reserves from 1960 to 1963.  He specifically denied ever serving on active duty while in the Reserves.  

The undisputed facts establish that the Veteran entered service after the end of the Korean Conflict.  It is also evident that did not have any active service during the Vietnam era.  Thus, he did not have qualifying service during a period of war, as defined in 38 C.F.R. § 3.2, purposes of VA nonservice-connected pension benefits.

As previously noted, the Veteran did not dispute the periods or types of service documented in his official service department records during his May 2012 Board hearing.  Instead, he testified that his purpose in applying for a pension was to obtain a living wage and a reasonable amount on which to live.  While the Board is sympathetic to the Veteran's situation, the law is dispositive in this matter, and the Board is bound in its decisions by the statutes enacted by the Congress of the United States and VA regulations issued to implement those laws. See 38 U.S.C.A. § 7104(c). See generally, Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) (the Board must apply "the law as it exists . . . ."). The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)). 

In summary, the Veteran has not been shown to have active service during a period of war, which is a basic requirement for entitlement to nonservice-connected disability pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.6.  In cases such as this, where the law is dispositive, the claim is denied because there is no legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to basic eligibility for nonservice-connected pension benefits is denied.



____________________________________________
JESSICA J. WILLS
 Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


